2 N.Y.2d 898 (1957)
Gordon R. Coffey, Plaintiff,
v.
Flower City Carting & Excavating Co., Inc., Defendant and Third-Party Plaintiff-Appellant. United States Steel Corp. (American Bridge Division), Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued January 21, 1957.
Decided March 8, 1957.
Casper V. Baltensperger for appellant.
John C. Osborn for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed, with costs; no opinion.